Order entered May 31, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00692-CV
                                     No. 05-13-00693-CV

                           IN THE INTEREST OF N.T., A CHILD
                           IN THE INTEREST OF M.T., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. DF04-10316 and DF06-08087

                                          ORDER
       Glenda E. Johnson’s request for additional time in which to file the reporter’s record in

these appeals is GRANTED. The reporter’s record is due on or before June 11, 2013. See TEX.

R. APP. P. 28.4(b)(2); 35.3(c).


                                                     /s/   JIM MOSELEY
                                                           PRESIDING JUSTICE